DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 10-15, 17-20, 23, and 24 in the reply filed on August 12, 2022 is acknowledged.
Claims 16, 21, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 12, 2022.

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 is an incomplete sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 200420004 Y1 in view of Foss (US Patent Publication US 20070157536 A1).  [Claims 10 and 18] KR 200420004 Y1 discloses a mechanical assembly comprising: a first member (P); a second member (member comprised of portions 2 and 8) spaced from the first member, wherein the second member has a recess (16), the recess being defined by an inner surface extending generally along a centerline; a fitting (member comprised of portions 13 and 14) including a first mounting portion (12) connected with the first member and having opposing first and second generally planar surfaces (Figure 3) and opposing inner and outer ends; a second mounting portion (13) generally angled with respect to the first mounting portion and connected with the second member (Figure 3), the second mounting portion having opposing first and second planar surfaces and opposing inner and outer ends (Figure 5), the second mounting portion inner end being integrally formed with the first mounting portion inner end and the second mounting portion first surface facing generally toward the first mounting portion first surface; and at least one generally elongated boss (17) projecting outwardly from a remainder of the second mounting portion, the boss having a first end located at least generally adjacent to the second mounting portion inner end, an opposing second end spaced from the second mounting portion inner end, and an outer surface extending generally between the first and second ends, the boss being disposed within the recess of the second member such that the boss outer surface is juxtaposed against at least a substantial portion of the recess inner surface (Figure 3).  
KR 200420004 Y1 discloses the claimed invention as discussed above, but does not disclose the fitting being formed of a composite material including fibers and resin.  Foss discloses beam structures for holding building components.  The beam structures (22 and 24) are formed of resin with long strand fibers (paragraph 0015).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the material of KR 200420004 Y1 to be a composite material having long strand fibers and resin as suggested and taught by Foss since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re-Leshin, 125 USPQ 416.  Forming the fitting of composite material of resin and long strand fibers provides a fitting that is non-conductive, lightweight, and possibly more economical to produce than the metal of KR 200420004 Y1.  
[Claim 11] KR 200420004 Y1 further discloses an outermost section of the boss outer surface being spaced from the second mounting portion (Figure 5) first planar surface by a spacing distance, the spacing distance having a value greater than zero at all points along the centerline.  [Claim 12] The spacing distance has a generally constant value along a substantial portion of the centerline.  [Claim 13] The boss has a cross-sectional profile within any plane extending through the second mounting portion generally perpendicular to the first and second planar surfaces, the cross-sectional profile being generally circular (Figure 5).  [Claim 14] The cross-sectional profile has a generally constant area at points along a substantial portion of the centerline.  [Claim 19] The at least one boss has a generally concave surface extending inwardly from the second mounting portion second planar surface and defining a recess, wherein the recess is generally hollow.  [Claim 20] The juxtaposition of the boss outer surface section against the recess inner surface of the second member more effectively transfers loading between the fitting and the second member (the load would be inherently more effectively transferred since the bosses in the fitting and the second member provide reinforcement to the components in the same manner as Applicant’s invention).  

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KR 200420004 Y1 in view of Foss as discussed above, and further in view of Yeager (US Patent 4261593).  KR 200420004 Y1 in view of Foss discloses the claimed invention as discussed above, including an opening (11) in the first mounting portion for receiving a fastener to connect with the first member, but does not disclose at least one boss on the first mounting portion, or an opening in the second mounting portion for receiving a fastener to connect with the second member.  Yeager discloses a fitting (25) for mounting two members together.  The fitting has at least one boss (89) on first and second mounting portions.  The boss projects outwardly and is continuous from the first mounting portion to the second mounting portion.  There are openings on the first and second mounting portions (81, 91) for connecting to the first and second members, respectively.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the boss of KR 200420004 Y1 in view of Foss to connect to a boss along the first mounting portion and to include an opening in the second mounting portion as suggested and taught by Yeager.  Continuing the boss from the second mounting portion to the first mounting portion serves as a reinforcement rib to strengthen the mechanical assembly.  Providing an opening for a fastener in the second mounting portion of KR 200420004 Y1 would insure that the components were more securely fastened together after installation to prevent the fitting and second member from sliding with respect to one another.  

Claims 10-15, 18-20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Carmody (US Patent 4949924) in view of Foss (US Patent Publication US 20070157536 A1).  [Claims 10, 18, and 24] Carmody discloses a mechanical assembly comprising: a first member (bracket member comprised of 11, 13); a second member (bracket member comprised of 14, 15) spaced from the first member, wherein the second member has a recess (upward rib as seen in Figure 4), the recess being defined by an inner surface extending generally along a centerline; a fitting (12 ) including a first mounting portion (vertical section of 12) connected with the first member and having opposing first and second generally planar surfaces (Figure 3) and opposing inner and outer ends; a second mounting portion (horizontal section of 12) generally angled with respect to the first mounting portion and connected with the second member (Figure 3), the second mounting portion having opposing first and second planar surfaces and opposing inner and outer ends, the second mounting portion inner end being integrally formed with the first mounting portion inner end and the second mounting portion first surface facing generally toward the first mounting portion first surface; and at least one generally elongated boss (upward rib as seen in Figure 4) projecting outwardly from a remainder of the second mounting portion, the boss having a first end located at least generally adjacent to the second mounting portion inner end, an opposing second end spaced from the second mounting portion inner end, and an outer surface extending generally between the first and second ends, the boss being disposed within the recess of the second member such that the boss outer surface is juxtaposed against at least a substantial portion of the recess inner surface (Figure 4).  
Carmody discloses the claimed invention as discussed above, but does not disclose the fitting being formed of a composite material including fibers and resin.  Foss discloses beam structures for holding building components.  The beam structures (22 and 24) are formed of resin with long strand fibers (paragraph 0015).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the material of Carmody to be a composite material having long strand fibers and resin as suggested and taught by Foss since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re-Leshin, 125 USPQ 416.  Forming the fitting of composite material of resin and long strand fibers provides a fitting that is non-conductive, lightweight, and possibly more economical to produce than the metal of Carmody.  
[Claim 11] Carmody further discloses an outermost section of the boss outer surface being spaced from the second mounting portion (Figure 5) first planar surface by a spacing distance, the spacing distance having a value greater than zero at all points along the centerline.  [Claim 12] The spacing distance has a generally constant value along a substantial portion of the centerline.  [Claim 13] The boss has a cross-sectional profile within any plane extending through the second mounting portion generally perpendicular to the first and second planar surfaces, the cross-sectional profile being generally circular (Figure 4).  [Claim 14] The cross-sectional profile has a generally constant area at points along a substantial portion of the centerline.  [Claim 15] The first mounting portion includes at least one boss projecting outwardly from the first mounting portion first surface and having an inner end connected with the inner end of the second mounting portion boss and an outer end spaced from the inner end (Figure 2).  [Claim 19] The at least one boss has a generally concave surface extending inwardly from the second mounting portion second planar surface and defining a recess, wherein the recess is generally hollow.  [Claim 20] The juxtaposition of the boss outer surface section against the recess inner surface of the second member more effectively transfers loading between the fitting and the second member (the load would be inherently more effectively transferred since the bosses in the fitting and the second member provide reinforcement to the components in the same manner as Applicant’s invention).  [Claim 23] A portion of the first member is disposed within the at least one boss of the first mounting portion (Figures 2 and 3).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220. The examiner can normally be reached Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635